Case 0:19-cv-60487-RKA Document 136 Entered on FLSD Docket 03/31/2020 Page 1 of 2



                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                                       CASE NO. 0:19-cv-60487

  SOLU-MED, INC.,

                   Plaintiffs,
  vs.

  YOUNGBLOOD SKIN CARE
  PRODUCTS LLC,

              Defendant.
  ________________________________/

        UNOPPOSED MOTION FOR LEAVE TO FILE CORRECTED RESPONSE TO
                    MOTION FOR SUMMARY JUDGMENT

            Plaintiff Solu-med, Inc moves the Court for leave to file its Corrected Response to
  Defendant’s Motion for Summary Judgment
            1.     Plaintiff filed its response to Defendant’s Motion for Summary Judgment timely on
  March 27, 2020. However Plaintiff also filed a motion for leave to file a response that was 30
  pages in length (ECF No. 127), as Plaintiff’s response exceed the current page limitations in place
  by the Court. (ECF No. 115).
            2.     The Court denied Plaintiff’s motion to file a response 30 pages in length and
  ordered that the response must be no more than 25 pages. (ECF No.133).
            3.     Because the response deadline has passed and Plaintiff’s current response is not
  compliant with the Court’s Order entered today, Plaintiff seeks leave to the file a corrected
  response to the motion for summary judgment. Attached as Exhibit 1 is a copy of the proposed
  filing.
            4.     No prejudice to Defendant exists because the proposed filing does not change
  and/or alter any of the arguments outlined in the timely filing.
                           Certificate of Compliance with Local Rule 7.1(a)(3)
            Plaintiff’s counsel has conferred with the Defendant’s counsel about this request and
  Defendant’s counsel has no opposition.




                                                    1
Case 0:19-cv-60487-RKA Document 136 Entered on FLSD Docket 03/31/2020 Page 2 of 2



                                        Prayer for Relief
         WHEREFORE, Plaintiff Solu-med, Inc. respectfully request that the Court grant it leave
  to file the Correct Response to Defendant’s Motion for Summary Judgment.
  Respectfully submitted,
  BLACK LAW P.A.
  1401 E Broward Blvd. Suite 204
  Fort Lauderdale FL 33301
  ph-954.320.6220 fx-954.320.6005

  By:           s/ Kelsey K. Black
         Kelsey K. Black
         Florida Bar No. 078925
         kelsey@kkbpa.com

  and
  Stanley R. Goodman, Esq. (admitted pro hac vice)
  Goodman & Saperstein
  666 Old Country Road, Suite 200
  Garden City, NY 11530
  Telephone: (516) 227-2100
  Facsimile: (516) 227-2108




                                                2
